
	
		IA
		111th CONGRESS
		1st Session
		S. J. RES. 24
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2009
			Mr. Cornyn (for himself,
			 Mr. Alexander, Mr. Barrasso, Mr.
			 Bennett, Mr. Bond,
			 Mr. Brownback, Mr. Burr, Mr.
			 Chambliss, Mr. Coburn,
			 Mr. Cochran, Ms. Collins, Mr.
			 Corker, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Ensign, Mr. Enzi,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mr. Inhofe, Mr.
			 Isakson, Mr. Kyl,
			 Mr. LeMieux, Mr. Lugar, Mr.
			 McCain, Mr. McConnell,
			 Ms. Murkowski, Mr. Risch, Mr.
			 Roberts, Mr. Sessions,
			 Mr. Thune, Mr.
			 Vitter, and Mr. Wicker)
			 introduced the following joint resolution; which was read twice and referred to
			 the Committee on Health, Education,
			 Labor, and Pensions
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rule submitted by the
		  Department of Labor relating to financial disclosure and transparency by labor
		  union management.
	
	
		That Congress disapproves the rule
			 submitted by the Department of Labor relating to financial disclosure and
			 transparency by labor union management (published at 74 Fed. Reg. 52401
			 (October 13, 2009)), and such rule shall have no force or effect.
		
